EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leron Vandsburger on 8/12/2022.

The application has been amended as follows: 
Amend the specification on page 7, line 11: change “were despite maintained” to “were nonetheless maintained”

Election/Restrictions
Claims 1-14 and 20 are allowable. Claims 21-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/14/2021, is hereby withdrawn and claims 21-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “An elastomeric composite polyurethane skin having an average flexural modulus, measured in accordance with ASTM D790-03, smaller than 35 MPa; said elastomeric composite polyurethane skins comprising: a first sprayed aliphatic polyurethane layer made from a first polyurethane reaction mixture wherein said first polyurethane reaction mixture comprises at least one isocyanate compound (A1) having at least two NCO-groups which are not directly attached to an aromatic group , at least one isocyanate-reactive component (B1) and at least one catalyst component (C1) wherein the catalyst component (C1) comprises lead in a content lower than 100 ppm, relative to the total weight of the first polyurethane reaction mixture, and a second sprayed aromatic polyurethane layer made from a second polyurethane reaction mixture wherein said second polyurethane reaction mixture comprises at least one aromatic isocyanate compound (A2), and at least one isocyanate-reactive component (B2), wherein the elastomeric composite polyurethane skin has an average areal weight of equal to or less than 750 g/m2 and the second aromatic polyurethane layer has a second average areal weight of less than 300 g/m2, and wherein the first sprayed aliphatic polyurethane layer and the second sprayed aromatic polyurethane layer are formed by spraying the first polyurethane reaction mixture and the second polyurethane reaction mixture, respectively.”
The closest prior art is Beniot et al (USPGPUB 2009/0324941). Benoit discloses a method for producing a flexible elastomeric composite polyurethane skin comprising a first and a second flexible polyurethane layer which adhere to one another. The polyurethane layers have respectively a first and a second flexural modulus and the skin composed of these two layers an average flexural modulus which is smaller than 30 MPa [0001]. The first and second layers are sprayed sequentially and the first layer uses a first aliphatic polyurethane reaction mixture whereas the second layer uses a second aromatic polyurethane reaction mixture [0001] [0010-15]. The first polyurethane reaction mixture used to produce the first polyurethane layer is composed of components comprising at least an isocyanate component, isocyanate-reactive components and a catalyst component, the isocyanate component being composed of at least one isocyanate having at least two NCO-groups which are not directly attached to an aromatic group, and the catalyst component being substantially free of lead [0011]. The second polyurethane reaction mixture comprises at least one aromatic polyisocyanate [0038] [0069] and at least one isocyanate-reactive component (An elastomeric composite polyurethane skin having an average flexural modulus, measured in accordance with ASTM D790-03, smaller than 35 MPa; said elastomeric composite polyurethane skins comprising: a first sprayed aliphatic polyurethane layer made from a first polyurethane reaction mixture wherein said first polyurethane reaction mixture comprises at least one isocyanate compound (Al) having at least two NCO-groups which are not directly attached to an aromatic group , at least one isocyanate-reactive component (B1) and at least one catalyst component (C1) wherein the catalyst component (C1) comprises lead in a content lower than 100 ppm, relative to the total weight of the first polyurethane reaction mixture, and a second sprayed aromatic polyurethane layer made from a second polyurethane reaction mixture wherein said second polyurethane reaction mixture comprises at least one aromatic isocyanate compound (A2), and at least one isocyanate-reactive component (B2)) (wherein the first sprayed aliphatic polyurethane layer and the second sprayed aromatic polyurethane layer are formed by spraying the first polyurethane reaction mixture and the second polyurethane reaction mixture, respectively) [0069] [0043-49]. The first polyurethane layer has a first areal weight larger than 0.1 kg/m2 and the second polyurethane layer has a second areal weight larger than 0.3 kg/m2 [0014] [0039]. Examiner’s note: adding the aforementioned areal weight ranges provides the areal weight of the elastomeric composite polyurethane skin and this overlaps the claimed range of equal to or less than 750 g/m2 (wherein the elastomeric composite polyurethane skin has an average areal weight of equal to or less than 750 g/m2).
Beniot fails to disclose that the second aromatic polyurethane layer has a second average areal weight of less than 300 g/m2.
Claims 2-14 and 20-22 are allowed as depending on claim 1.
Examiner’s note: Applicant’s first and second reasons/arguments provided in pages 13-20 of the remarks dated 7/11/2022 are primarily persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781